Citation Nr: 1010506	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection a low back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran and a friend



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran had active duty from February 1973 to February 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2007 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The RO determined that new and material evidence had been 
received to reopen the Veteran's claim for service connection 
for a low back strain and considered this claim on a de novo 
basis.  A determination on whether a previously denied claim 
should be reopened is a jurisdictional matter that must be 
addressed before the Board may consider an underlying claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
Regardless of the RO's action, the Board must initially 
address the question of whether new and material evidence has 
been presented to reopen the claim of service connection for 
a low back strain.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156a (2009).

However, as will be discussed below, the Board will find that 
the claim for service connection for a low back disability is 
reopened, and that it may be considered on a de novo basis.  
The issues on the first page of this decision have been 
characterized to reflect this determination.

In January 2009, the Veteran testified at a personal hearing 
before a Decision Review Officer at the Philadelphia RO.  The 
hearing transcript has been associated with the claims folder 
and has been reviewed. 

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in November 2009.  A transcript of that 
hearing has been associated with the claims file.  The 
Veteran submitted additional evidence at that hearing and 
waived RO review of this evidence.  


FINDINGS OF FACT

1.  The Veteran did not submit a notice of disagreement with 
the May 1979 rating decision that denied entitlement to 
service connection for a low back disorder characterized as 
the residuals of a low back strain.  It was held that the 
residuals of a low back strain were not related to service.  
He was provided notice of the decision.

2.  The evidence received since May 1979 pertaining to the 
Veteran's low back disorder, when the credibility is presumed 
for purposes of reopening, includes evidence that was not 
previously considered, and which pertains to a stated reason 
for the original denial of the claim and raises a reasonable 
possibility of substantiating the claim.

3.  There is no objective evidence to confirm that the 
Veteran sustained an injury to his lower back during active 
service or to demonstrate the presence of a chronic low back 
disability until many decades after discharge from service, 
and no medical opinion based on an accurate history that 
relates the current low back disability to active service.


CONCLUSIONS OF LAW

1.  The May 1979 rating decision that denied entitlement to 
service connection for residuals of a low back strain is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) 
(2009).

2.  The material received since May 1979 pertaining to the 
Veteran's claim for service connection for a low back 
disorder includes evidence that is new and material, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. §3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable adjudication by the RO.

The Board notes that, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  The Court held that upon receipt of an 
application for service connection, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and effective date for the award of benefits will be assigned 
if service connection is awarded.

Also, in the context of a claim to reopen, VCAA notice must 
include an explanation of 1) the evidence and information 
necessary to establish entitlement to the underlying claim 
for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  
See Kent v. Nicholson, 20 Vet. App. 1, (2006).  The Court 
further explained that a notice letter must describe what 
evidence would be necessary to substantiate the element or 
elements required to establish the underlying claim that were 
found insufficient in the previous denial.

The Board notes that in the context of a claim to reopen, the 
duty to assist is more limited.  38 U.S.C.A. § 5103A (f); 38 
C.F.R. § 3.159(c) (4) (iii).  In this case the Veteran was 
provided with a VCAA notification letter in March 2007 prior 
to the initial adjudication of his claim.  This letter 
provided all the notification required by Pelegrini, Kent, 
and Dingess.  Accordingly, the Board concludes that the duty 
to notify has been met.

The Veteran's service treatment records and post-service 
private and VA medical records have been associated with the 
claims file.  Neither the Veteran nor his representative has 
identified and the file does not otherwise indicate that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  The Veteran was provided with a VA medical 
examination in March 2009.  

Finally, the transcripts of the Veteran's hearings before a 
Decision Review Officer at the RO and before the undersigned 
Veteran's Law Judge have been associated and reviewed in 
connection with this appeal.  

Under these circumstances, the Board finds that all relevant 
evidence has been obtained, and that it may proceed with an 
evaluation of the Veteran's claim to reopen and for the claim 
of service connection for residuals of a low back strain. 

II.  Analysis

Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).  

Service connection for some disorders, including arthritis, 
may be presumed to have been incurred in service where 
demonstrated within 1 year following separation from service.  
38 U.S.C.A. §§ 1101, 1112 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2009).

Although the RO determined in its April 2009 supplemental 
statement of the case (SSOC) that new and material evidence 
had been presented to reopen the claim for service connection 
for residuals of a low back strain that decision is not 
binding on the Board.  The Board also must make this 
threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on the underlying merits.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If the Board finds that no new and material evidence has been 
offered, that is where the analysis must end, and what the RO 
determined in this regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 
239 (1993) (Board reopening is unlawful when new and material 
evidence has not been submitted).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

In this case, entitlement to service connection was initially 
denied in a May 1979 rating decision.  The RO found that the 
evidence of record failed to show that a low back strain 
occurred in or was aggravated by service.  The evidence 
considered at that time consisted of treatment records from 
Massachusetts General Hospital from January 1974 to January 
1977 and the service treatment records.  The Veteran failed 
to submit a timely substantive appeal and the May 1979 
decision denying entitlement to service connection is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 20.200 (2009).

A finally adjudicated claim may be reopened if the VA 
receives new and material evidence.  New evidence is defined 
as existing evidence not previously submitted to the VA, and 
material evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that newly presented evidence is presumed 
to be credible for purposes of determining whether or not it 
is new and material.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The Court has also stated that for the purpose of determining 
whether or not new and material evidence has been presented 
to reopen a claim, the evidence for consideration is that 
which has been presented or secured since the last time the 
claim was finally disallowed on any basis, and not only since 
the last time it was disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  

The evidence submitted since the last final decision consists 
primarily of VA treatment records from March 2007 to February 
2009.  These records show continued treatment of back pain 
and additional diagnoses.  However, there is also the 
Veteran's testimony from his January 2009 hearing at the RO, 
and his November 2009 Travel Board hearing.  In both hearings 
that Veteran testified to the incident in service that caused 
his low back problems, the treatment he received while on 
leave, and the VA treatment received currently.  

The Board finds that the Veteran's statements and evidence of 
current back impairment are both new and material.  The 
testimony contains information that was not considered in the 
May 1979 rating decision.  Furthermore, it addresses a stated 
reason for the denial of the Veteran's claim, namely the lack 
of evidence of a complaint or treatment for a back condition.  
As noted, the credibility of this evidence is presumed for 
the purposes of reopening.

Therefore, as the Veteran's January and November 2009 
testimonies and medical evidence are both new and material, 
the Veteran's claim is reopened.  This issue will be 
addressed below.

Service connection for a low back disorder

The Veteran contends that his current low back disability is 
the result of a low back injury sustained in service.  He 
states that he hurt his back when changing a tire in service 
but did not see a doctor until he went on leave.  The Veteran 
believes that his current back disability is the result of 
this injury.

Initially, the Board notes that this claim was reopened and 
considered on a de novo basis by the RO.  Therefore, the 
Board may proceed with de novo consideration without harm to 
the Veteran's appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The service treatment records show that the Veteran's 
entrance and separation examinations were negative for a low 
back disability.  These records are negative for an injury to 
the lower back due to any trauma.  No complaints regarding 
the low back were recorded, and the Veteran did not receive 
any treatment for a low back disability.  Also, these records 
do not contain an X-ray study of the low back.  At 
separation, recurrent low back pain was denied, and on 
examination there were normal findings.  The only treatment 
remotely related to the Veteran's back during service are 
January 1974 private records from Massachusetts General 
Hospital that report treatment for chest pains that radiated 
to the back; this treatment was received when the Veteran was 
on leave from active duty.  

The first post service treatment record is a January 1977 
treatment note from Massachusetts General Hospital for low 
back pain.  The note stated that the Veteran had an onset of 
low back pain a week prior to coming in while hanging paper 
on a wall.  The note further stated that the Veteran had been 
seen in January 1974 for the same problem.  Upon examination 
the Veteran had a non-tender spine, lateral and forward 
bending were to a satisfactory range, and range of motion was 
satisfactory.  

Evidence of record reveals that the Veteran was seen by the 
VA for intermittent low back pain.  Reportedly it had been 
that way for 5 years.  When seen privately in 1974 there was 
no disease found.  There was no injury reported.  A low back 
strain was diagnosed.  Films were to be taken, and appellant 
was to return in 10 days if still symptomatic.  There is no 
indication or return.

Also of record are private medical records from February 1978 
to January 1979.  There is treatment of several disorders, 
but no complaints or findings referable to the low back.

A CT scan report of the lumbosacral spine from March 2007 
reported a grade1 spondylolisthesis with bilateral 
spondylolysis at L5-S1, with bilateral neuroforaminal 
narrowing.

A June 2007 Philadelphia VA Medical Center (VAMC) report 
noted that the Veteran reported an injury due to changing a 
tire in 1973 while in service, that he did not seek medical 
attention until he was on leave.  The pain returned and he 
went to Massachusetts General Hospital.  The Veteran further 
reported that the back was okay after that isolated incident 
and did not bother him any more through out his service.  He 
stated that his back started bothering him again six months 
following discharge when he worked as a pizza delivery man, 
and he did not see a doctor for the problem due to lack of 
insurance.  The Veteran stated that he still does not see a 
doctor due to lack of insurance.  

The medical records establish that the Veteran has a current 
diagnosis of degenerative joint disease and osteoarthritis of 
the L5-S1 with a herniated disc and spondylolisthesis of L4-
S1 and bilateral neuroforaminal stenosis at spinous process 
L5-S2.  However, the record fails to establish that the 
Veteran sustained a chronic injury to his back while in 
service.  The only record of injury comes from the January 
1974 private hospital record which shows treatment for chest 
pains radiating to the back.  There are no other complaints 
or findings referred to the back throughout the record during 
service.

The RO obtained a medical opinion in March 2009 to determine 
if there was a link between the Veteran's current back 
disability and any in service event.  The VA examiner opined 
that it was unlikely that the diagnosis of degenerative joint 
disease and osteoarthritis of the L5-S1 with a herniated disc 
and spondylolisthesis of L4-S1 and bilateral neuroforaminal 
stenosis at spinous process L5-S2 are unlikely related to any 
service related issue which happened in the past.  

The Veteran has stated that the currently claimed back 
disability began during service.  A veteran is competent to 
testify about observable symptoms, such as pain.  See 38 
C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, as a lay person without the appropriate 
medical training and expertise, he simply is not competent to 
provide a probative opinion on a medical matter, to include 
the diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), (citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992)); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Essentially, the 
Veteran is competent to state that he has had pain but is not 
competent to diagnose what is causing the pain or how the 
underlying cause began.  As explained above, a medical 
opinion was sought to determine if the Veteran's current 
complaints related to the lower back are related to service.  
After a review of the available evidence and examination, the 
examiner opined that these complaints were not related to 
service.  Regarding etiology of a disability, the Board 
generally affords more probative weight to the opinion of a 
medical professional than to the opinion of a lay person.  
The Board sees no reason to deviate from this position in 
this case.  There is no medical evidence in significant 
conflict with the VA examiner's opinions.  As the 
preponderance of the evidence is against a finding of any in-
service occurrence or aggravation of a low back disease or 
injury, the Veteran's claim for entitlement to service 
connection for a low back disorder must be denied.  See 
Hickson, 12 Vet. App. at 253.

We are aware of the appellant's contentions and testimony to 
the effect that this low back disorder has existed since 
service.  This is not considered credible in light of the 
other evidence of record.  Significantly, there is no 
evidence of back pain during service, other than the 
radiation from the chest.  At separation, he denied any back 
pain and the evaluation was normal.  When examined in 1977 
and 1978 after service no chronic back pathology was found.  
Chronic back pathology was first found many years later.  It 
seems incredible that the appellant would have such 
significant back pain over the years and not seek treatment.  
As such, we find the medical evidence more probative than his 
statements and contentions.

In sum, the preponderance of the competent evidence is 
against a finding of low back disorder continuing since 
service or shown as being chronic during service and a nexus 
between the post-service diagnoses of degenerative joint 
disease, low back pain, and service.  Thus, service 
connection is denied, and the benefit-of-the-doubt rule is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence having been received the claim for 
service connection for a low back disorder is reopened.  The 
appeal is allowed to this extent.

Service connection for a low back disorder is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


